Filed Pursuant to Rule 424(b)(3) Registration No. 333-143478 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED SEPTEMBER 14, 2009 STARTECH ENVIRONMENTAL CORPORATION This Prospectus Supplement No.1 supplements information contained in our prospectus dated September 14, 2009, as amended and supplemented from time to time, and includes the attached Notification of Late Filing on Form 12b-25 with respect to the Company’s 10Q for the fiscal quarter ended as of July 31, 2009 (including Annex A thereto).The prospectus relates to the resale by the selling securityholders identified on pages 81-90 of the prospectus of up to 4,360,132 shares of our common stock, no par value. You should read this Prospectus Supplement No.1 in conjunction with the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. PLEASE CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus Supplement No. 1 or the Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 15, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):[] Form 10-K[]
